Citation Nr: 1330842	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of surgery to remove sarcoma from the left back, to include ongoing hernia issues and pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in September 2011, when it was remanded for additional development.

The Board notes that the Veteran requested an opportunity to testify at a Board hearing in his June 2009 substantive appeal.  The Veteran was duly scheduled for and notified of his hearing, set for May 2011.  The Veteran failed to report for the hearing and has not provided any explanation or showing of good cause, nor has he requested a rescheduling.  The Board shall therefore proceed with appellate review of this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The present appeal features the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment and multiple VA surgeries to remove sarcoma from the left back, to include ongoing hernia issues and pain.

The evidence of record clearly establishes that since the time of a September 2001 VA surgery to remove sarcoma, the Veteran has suffered from substantial disabling problems with chronic pain and hernia issues that are apparently residuals of the procedure to remove the sarcoma.

The Board finds that another remand is required in this case for the purpose of obtaining important clarification of the VA medical opinion currently of record.  To explain the specific necessity of the new development, the Board shall first summarize the pertinent law and regulations governing this matter, and then explain how the development completed in the processing of the prior Board remand has raises a need for significant clarification in order to appropriately apply the law and regulations to this particular case.

38 U.S.C.A. § 1151

Earlier interpretations of the pertinent statute and regulations required evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were invalidated by the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  The United States Supreme Court, in affirming the Court's decision, held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  See Brown, supra. 38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme Court decision.  The amendment was effective November 25, 1991, the date the Court issued the Gardner decision.  60 Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress amended 38 U.S.C.A. § 1151, effective for claims filed on or after October 1, 1997, to preclude benefits in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, compensation will be payable for such additional disability.  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary consequences" are those that are certain or intended to result from the VA hospitalization or medical or surgical treatment.  Id.

The Board received the current claim in June 2007.  As noted above, the amended version of 38 U.S.C.A. § 1151 has added the requirement that there must be evidence showing that the additional disability for which benefits are sought was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997, were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Need for Clarification of the September 2012 VA Examination Report

In accordance with the Board's September 2011 remand, the Veteran was afforded a VA examination in connection with this claim in September 2012.  The September 2012 VA examination report presents several highly significant medical conclusions.  First, the VA medical examiner finds that "[t]he veteran has chronic disability and pain as a result of [the contested VA] surgery."  The VA examiner is clear that the surgery "resulted in chronic pain," that the Veteran "had a wound hernia as a result of sarcoma surgery," and that "[i]t is as least as likely as not (a 50% probability or greater) that the veteran incurred the disability of chronic pain as a result of VA treatment."  However, the second significant medical conclusion presented by the VA examiner is that "[t]here is no indication of negligence, lack of proper skill, carelessness, or error of judgment on the part of the VA or surgeon."  Thus, the Board must focus significant attention to the question of whether the Veteran has incurred new or additional disability associated with the VA medical care due to "an event not reasonably foreseeable."

Thus, the VA examiner's third conclusion is highly significant in that the examiner states: "The event of chronic pain was not reasonably for[e]seeable."  The examiner additionally states that [i]t would have been unfor[e]seeable that the surgeon would a[s]sume that the mesh would be required as part of the first surgery," and reiterates that "[t]his outcome could not be reasonably for[e]seen."  The VA examiner makes it clear that his comments regarding unforeseeable consequences included consideration of the Veteran having been "provided with proper informed consent."

The indication that some component of the Veteran's current disability was (1) a result of the VA surgery and (2) not a reasonably foreseeable result - meaning that the result was not considered to be an ordinary risk and was not anticipated by a reasonable healthcare provider, may potentially present a basis for a grant of benefits in this case.  However, the Veteran's disability associated with the VA surgery is a medically complex and multifaceted matter, and the September 2012 VA examination report does not make clear specifically what components of disability or diagnoses were not reasonably foreseeable or ordinary outcomes of the treatment provided as distinguished from components of disability or diagnoses that were reasonably foreseeable or ordinary outcomes of the treatment.

The Board notes that the September 2012 VA examination report contains  a 42 page multi-sectioned Disability Benefits Questionnaire (DBQ) that describes details of current disability associated with the VA surgery in question, but there are strong suggestions that some of the disability (such as muscular impairment associated with the loss of tissue in the surgical resection of the muscle sarcoma) may constitute the foreseeable consequences of the surgery.  The VA examiner presents multiple terms in the diagnoses sections in the DBQ, including "Muscular Sarcome [sic]," "Sarcoma Flank muscles," and "Surgical scar right flank."  The VA examiner's comments also make reference to a past hernia resulting from the surgery.  However, the VA examiner's only discussion of the specifically unforeseen consequences of the VA surgery makes no clear identification of the unforeseen elements of disability beyond statements such as: "the disability of chronic pain," and "chronic disability and pain."  The VA examiner refers to "nerve damage or increased pain" in one sentence, but does not specify whether this was part of the unforeseen consequences of the surgery nor is any neurological issue clearly identified in any current diagnosis identified in the report.

This leaves the Board unable to identify a diagnosis for which disability benefits might potentially be warranted.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection (or compensation under 38 U.S.C.A. § 1151) may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  It appears that the Veteran currently has a multi-factorial disability involving both foreseeable and unforeseeable consequences of his VA surgery, and the Board is unable to identify the unforeseeable diagnoses or elements of disability to properly resolve this appeal.

The Board notes that the September 2011 Board remand directed that the VA examiner provide a clear identification of each diagnosis with information including, for each diagnosis, whether it was the result of an event not reasonably foreseeable.  This information is not adequately presented by the September 2012 VA examination report.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The need for this information is made further important in this case by the fact that a May 2007 medical opinion from the Veteran's VA surgeon suggests that the Veteran's residual pain may have been a foreseeable risk:  "he has severe pain that has disabled him.... patients unfortunately sometimes develop these types of problems postoperatively."

The Board must remand this issue again for the purpose of obtaining the necessary medical clarification.

Accordingly, the case is REMANDED for the following action:

1.  The claims-file should be forwarded to the author of the September 2012 VA examination report concerning the Veteran's claim for compensation under 38 U.S.C.A. § 1151, if available, so that the examiner may author an addendum to clarify and amend the information previously presented.  If the examiner is unavailable, the Veteran's claims-file should nevertheless be forwarded to an appropriate specialist for review and an opinion.  A new examination of the Veteran should be arranged, if necessary.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the analysis and opinion.  After review of the claims-file and all pertinent information, the examiner is asked to specifically respond to the following:

Please specifically identify all chronic disability residuals associated with the Veteran's VA treatment and surgeries for removal of sarcoma from the left back, to include any ongoing hernia issues and pain.  With reference to the September 2012 VA examination report's clear finding that the Veteran has some additional disability from unforeseeable consequences of the pertinent VA treatment and surgery: Please list all diagnoses and specifically indicate, for each diagnosis, whether the diagnosis is an unforeseeable consequence of the VA treatment and surgeries.

The examiner should be informed that the medicolegal phrase "not reasonably foreseeable" contemplates that the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In answering this question, the examiner should make reference to the September 2012 VA examination report's statements indicating that the Veteran has pain and disability resulting from the surgery that was unforeseeable.  The examiner should also comment upon the May 2007 medical opinion from the Veteran's VA surgeon suggesting that the Veteran's residual pain may have been a foreseeable risk:  "he has severe pain that has disabled him.... patients unfortunately sometimes develop these types of problems postoperatively."

A detailed rationale should be provided for all opinions offered.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  Following completion of the above, and any other necessary development, the issue on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

